DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been submitted on 6/11/2021.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 7/21/2021, is being considered by the examiner.

Objections 
Claims 1 and 9 are objected.  The claim limitation “connecting the vertexes” should be read “connecting the vertexes of the 3D object”.  An appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “mesh content representing a 3-dimensional (3D) object”, “texture information” must be shown or the feature must be canceled from the claims 1-17.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  Three categories of subject matter are found to be judicially recognized exceptions to 35 U.S.C. § 101 (i.e. patent ineligible) (1) laws of nature, (2) physical phenomena, and (3) abstract ideas.  To be patent-eligible, a claim directed to a judicial exception must as whole be directed to significantly more than the exception itself.  Hence, the claim must describe a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.
Claim 17 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to computer program per se.  A claim directed toward a non-transitory computer-readable medium having the program encoded thereon establishes a sufficient functional relationship between the program and a computer so as to remove it from the realm of “program per se”.  Hence, adding the limitation of “A non-transitory computer-readable medium” would resolve this issue. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.            This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is the texture information in a 3D space in claims 8 and 16. 
            Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
             If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 1 and 9 recite “a face command about a face formed by connecting the vertexes”. First, it is not clear from the claim language what is the “face command”. Second, it is also not clear to readers whether the limitation “a face” refers to a face of a human, an animal, an object, or a surface. Therefore, claims 1, 9, and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. In this Office action, the face command is assumed as information described points in a face or a surface.
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 1 and 9 recite “obtaining a geometry image from the mesh point cloud”. However, it is not clear from the claim language that the geometry image of what component is obtained from the mesh point cloud. Therefore, claims 1, 9, and its dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is not clear from the claim language that who, or what device, would perform all operations in claims 1-8. Therefore, claims 1-8 are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
            This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tourapis et al. (US Patent 11,113,845 B2), (“Tourapis”), in view of Sathe et al. (US Patent Application Publication 2008/0294709 A1), (“Sathe”).
Regarding claim 1, Tourapis meets the claim limitations as follow.
A method  (i.e. a method) [Tourapis:  col. 4, line 31] of compressing (i.e. a point cloud compression technique) [Tourapis:  col. 16, line 59] mesh content (i.e. mesh-based codecs) [Tourapis:  col. 24, line 36] representing a 3-dimensional (3D) object ((i.e. a point cloud object) [Tourapis:  col. 22, line 31] (i.e. data indicating positions of points in three dimensional space) [Tourapis:  col. 2, line 36-37]; Fig. 3E), the mesh content ((i.e. mesh-based) [Tourapis:  col. 24, line 36]; (i.e. point clouds comprising a plurality of points, each having associated spatial information and attribute information) [Tourapis:  col. 2, line 28-30]) including vertex information about a plurality of vertexes of the 3D object (i.e. An adjacency graph A may be built by associating a vertex V(i) to respective points P(i) of point cloud PC and by adding R edges {E(i,j(0)), ... , EN(R-1)} connecting vertex V(i) to its nearest neighbors {V(j(0)), V(j(l)), ... , V(j(R-1))}. More precisely, {V(j(0)), V(j(l)), ... , V(j(R-1))} may be the vertices associated with the points {P(j(0)), P(j(l)), ... , P(j(R-1))}, which may be the nearest neighbors of P(i)) [Tourapis:  col. 16, line 32-40], a face command ((i.e. attribute information for one or more attributes of the set of points) [Tourapis:  col. 77, line 40-41]; (i.e. information indicating points of the point cloud) [Tourapis:  col. 76, line 44]; (i.e. spatial information for the point and attribute information for the point) [Tourapis:  col. 77, line 15-16]) about a face (i.e. a plurality of patches each corresponding to portions of the point cloud, wherein each patch comprises points with surface normal vectors) [Tourapis:  col. 3, line 1-4] formed by connecting the vertexes ((i.e. An adjacency graph A may be built by associating a vertex V(i) to respective points P(i) of point cloud PC) [Tourapis:  col. 16, line 32-34]; (i.e. (every vertex may be associated with the direction D (k) that maximizes {<V(i) / D(k)> +                 
                    
                        
                            λ
                        
                        
                            R
                        
                    
                    |
                    ξ
                    (
                    i
                    )
                    |
                    }
                
            ) [Tourapis:  col. 16, line 44-49]), and texture information ((i.e. the pixel is filled with the associated geometry/texture/attribute value) [Tourapis:  col. 18, line 18-19]; (i.e. the geometry/texture/attributes of the points of the patches) [Tourapis:  col. 18, line 1-2]; (i.e. color for texture) [Tourapis:  col. 45, line 53]) about a color of the face ((i.e. the depth information patch image may be an image comprising image attributes, such as one or more colors, that vary in intensity, wherein the intensity of the one or more image attributes corresponds to a depth of the point cloud at a location in the patch image where the image attribute is displayed in the patch image depicting depth) [Tourapis:  col. 3, line 27-33]; (i.e. color gamut scalability) [Tourapis:  col. 18, line 49]), the method (i.e. a method) [Tourapis:  col. 4, line 31] comprising: obtaining (i.e. information is received) [Tourapis:  col. 56, line 9] a scale factor ((i.e. patch metadata including scaling factors) [Tourapis:  col. 43, line 33-34]; (i.e. In particular, with the scheme described above we know the scaling factors, if any, that were applied to the point cloud signal in 3D space to change its resolution. Essentially the point cloud scene/object that is being represented would change from resolution W3DxH3DxD3D to (sxxW3D)x(syxH3D)x(szxD3D). Then this rescaled object would be projected using the patch approach specified above into a variety of sub videos, e.g. occupancy, geometry and attribute sub videos, each of a nominal resolution of WNxHN. The nominal resolution may be currently specified in the group of frames header syntax of the MPEG PCC TMC2 draft (vl.2), using the syntax elements frame_width and frame_height. The scaling factors may be added into this syntax) [Tourapis:  col. 18, line 55-57; Figs. 5A-I]) and generating a plurality of scaled vertexes ((i.e. The precision of each layer may be adaptively controlled by using a shift+scale or a more general linear or non-linear transformation) [Tourapis:  col. 18, line 55-57; Figs. 5A-I]; (i.e. An adjacency graph A may be built by associating a vertex V(i) to respective points P(i) of point cloud PC and by adding R edges {E(i,j(0)), ... , EN(R-1)} connecting vertex V(i) to its nearest neighbors {V(j(0)), V(j(l)), ... , V(j(R-1))}. More precisely, {V(j(0)), V(j(l)), ... , V(j(R-1))} may be the vertices associated with the points {P(j(0)), P(j(l)), ... , P(j(R-1))}, which may be the nearest neighbors of P(i)) [Tourapis:  col. 16, line 32-40]; (i.e. FIG. 5C illustrates rescaling from the perspective of an encoder, according to some embodiments. FIG. 5D illustrates rescaling from the perspective of a decoder, according to some embodiments) [Tourapis:  col. 5, line 52-55; Figs. 5A-I]; (i.e. In some embodiments, an encoder that includes downscaling components, such as geometry down-scaler 502, 15 texture down-scaler 504, and/or attribute down-scaler 506, may further include a geometry up-scaler, such as spatial up-scaler 508, and a smoothing filter, such as smoothing filter 510.) [Tourapis:  col. 40, line 13-18; Figs. 5A-E]) by changing an interval (i.e. using a non-fixed interval) [Tourapis:  col. 25, line 48] between the vertexes ((i.e. For example, the interval could start with one block, and then increment by one block afterwards (e.g. using an adaptation positions of {1, 2, 3 ... N-1 ... } blocks) [Tourapis:  col. 25, line 51-54]; (i.e. With the proposed method one may also now rescale the geometry and attribute signal i further at a resolution of WGxHG and WA(i)xHA(i) respectively) [Tourapis:  col. 43, line 54-57]), generating a mesh point cloud (i.e. spatial information images are generated for the points of the point cloud included in the patch. In some embodiments, to generate the spatial information images, the points of the point cloud are projected, at 815, onto a patch plane perpendicular to a normal vector normal to a surface of the point cloud at the patch location) [Tourapis:  col. 54, line 62-67; Fig. 1] by padding a space between the scaled vertexes with points (i.e. FIG. 3B illustrates an example image frame comprising packed patch images and padded portions, according to some embodiments. FIG. 3C illustrates an example image frame comprising patch portions and padded portions, according to some embodiments) [Tourapis:  col. 5, line 24-29; Figs. 3B-C, 3E], obtaining (i.e. information is received) [Tourapis:  col. 56, line 9] a geometry image (i.e. considering a subsampled version of the geometry image) [Tourapis:  col. 30, line 25-26; Figs. 3D, 5E-I] from the mesh point cloud ((i.e. geometry image frame 526 may indicate depths of points of a point cloud relative to a projection plane) [Tourapis:  col. 41, line 25-27; Figs. 3D, 5E-I]; (i.e. The encoder generates a geometry image frame for the point cloud) [Tourapis:  col. 41, line 58-60]), obtaining (i.e. information is received) [Tourapis:  col. 56, line 9] a texture image (i.e. These modules may adjust generation of spatial images, texture images) [Tourapis:  col. 40, line 40-41; Figs. 2A, 2C, 4B, 5A, 5F-G, 5I, 6A]; (i.e. optimizing the texture image) [Tourapis:  col. 19, line 21-22]) based on the texture information (i.e. As discussed above, video point cloud data may be compressed using conventional video codecs. Also, auxiliary information that can be used to describe and reconstruct a point cloud may be compressed using conventional video codecs. As discussed above, the process segments a point cloud frame into multiple 2D projected images/videos, each representing different types of information. This process is performed by segmenting the point cloud into multiple patches that permit one to efficiently project the 3D space data of the point cloud onto 2D planes. Each patch is associated with information such as geometry, texture, and/or other attributes, if they are available. Such information is then copied at co-located locations on separate image frame sequences with each image frame containing only the geometry information, the texture information, or any other remaining attributes, respectively) [Tourapis:  col. 46, line 10-26], displaying (i.e. display) [Tourapis:  col. 48, line 44] the scaled vertexes on an occupancy map ((i.e. an occupancy map that dictates which areas in these projected image frame sequences correspond to actual point cloud data) [Tourapis:  col. 46, line 27-29]; (i.e. the occupancy map is a binary information that indicates for each pixel in the image frame whether the pixel should be interpreted as an actual point in the point cloud or not) [Tourapis:  col. 27, line 3-6]), translating the face command based on at least one of the scale factor (i.e. points that are slightly shifted as compared to a corresponding point in the original point cloud. In some embodiments, a point cloud transfer algorithm may allow the attribute values for a reconstructed point cloud to be selected such that distortion between the original point cloud and a reconstructed version of the original point cloud is minimized. For example, for an original point cloud, both the positions of the points and the attribute values of the points are known. However, for a reconstructed point cloud, the position values may be known (for example based on a sub-sampling process, K-D tree process, or a patch image process as described above)) [Tourapis:  col. 67, line 43-54 – Note: The sub-sampling process involves a scaling factor] or the occupancy map (i.e. In some embodiments, in order to achieve lossless compression, the encoder may be configured such that the precision of the occupancy map is lxl, i.e. each pixel in the occupancy map corresponds to one point/pixel in the geometry and attribute images) [Tourapis:  col. 67, line 24-29], and generating a bitstream (i.e. generate the final point cloud bit stream) [Tourapis:  col. 46, line 42; Fig. 6B]  by compressing the geometry image, the texture image, the occupancy map, and the translated face command (i.e. Compression is then applied on such information using different strategies. Auxiliary information, for example, can be entropy coded, while occupancy maps may be down-converted and encoded using either conventional image/video codecs or other methods such as run length compression. The separate projected image sequences may be compressed using conventional codecs. This results in a collection of multiple sub streams, e.g. a geometry sub stream, texture and attribute sub streams, as well as occupancy and auxiliary information sub streams. All these streams are multiplexed together to generate the final point cloud bit stream as shown in the bit stream structure illustrated in FIG. 6B) [Tourapis:  col. 49, line 23-35; Figs. 2A, 2C, 4A-B, 5A, 6B] with a video-based point cloud compression (V-PCC) encoder (i.e. Lossless or Near-Lossless Point Cloud Compression Using a Video Encoder) [Tourapis:  col. 60, line 37-38].  
Tourapis does not explicitly disclose the following claim limitations (Emphasis added).
A method of compressing mesh content representing a 3-dimensional (3D) object, the mesh content including vertex information about a plurality of vertexes of the 3D object, a face command about a face formed by connecting the vertexes, and texture information about a color of the face, the method comprising: obtaining a scale factor and generating a plurality of scaled vertexes by changing an interval between the vertexes, generating a mesh point cloud by padding a space between the scaled vertexes with points, obtaining a geometry image from the mesh point cloud, obtaining a texture image based on the texture information, displaying the scaled vertexes on an occupancy map, translating the face command based on at least one of the scale factor or the occupancy map, and generating a bitstream by compressing the geometry image, the texture image, the occupancy map, and the translated face command with a video-based point cloud compression (V-PCC) encoder.  
However, in the same field of endeavor Sathe further discloses the deficient claim limitations as follows:
displaying the scaled vertexes (i.e. wherein the processor is to scale the modified vertex data, further process the scaled modified vertex data and output the processed scaled modified vertex data to the display, wherein the additional vertex data is interpolated data based on a spectral response of the vertex data.) [Sathe: claim 13] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tourapis with Sathe to program the processor of the system to process scaled vertex data and perform a spectral analysis.  
Therefore, the combination of Tourapis with Sathe will enable the system to display the scaled modified vertex data.  In addition, the additional vertex data can be interpolated from the scaled vertex data to improve image quality [Sathe: claim 13, para. 0001, 0007]. 

Regarding claim 2, Tourapis meets the claim limitations as set forth in claim 1.Tourapis further meets the claim limitations as follow.
The method of claim 2 (i.e. a method) [Tourapis:  col. 4, line 31], wherein the generating of the plurality of scaled vertexes comprises scaling down the vertexes representing the 3D object (i.e. FIG. 5G illustrates an example closed loop rescaling with multiple attribute layers, according to some embodiments. FIG. 5H illustrates an example of video level spatiotemporal scaling, according to some embodiments. FIG. 5I illustrates an example closed loop rescaling with
spatiotemporal scaling, according to some embodiments.) [Tourapis: col. 5, line 60-65; Figs. 5G-5I; Note: Figs. 5G- 5I depicts several down-scaled versions of the image frame representing a 3D object] with respect to an origin ((i.e. spatial information, such as X, Y, and Z coordinates) [Tourapis:  col. 9, line 12-13; Fig. 3E]; (i.e. In some embodiments, the spatial information may be relative to a local coordinate system or may be relative to a global coordinate system (for example, a Cartesian coordinate system may have a fixed reference point, such as a fixed point on the earth, or may have a non-fixed local) [Tourapis:  col. 9, line 14-19; Fig. 3E]).

Regarding claim 3, Tourapis meets the claim limitations as set forth in claim 2.Tourapis further meets the claim limitations as follow.
The method of claim 2 (i.e. a method) [Tourapis:  col. 4, line 31], wherein the scaling down of the vertexes (i.e. In particular, better performance could be achieved by processing/filtering when upscaling or downscaling only the samples within a patch) [Tourapis:  col. 45, line 4-6]  is repeated until the scaled-down vertexes are adjoined with each other (i.e. One example of such processing is the conversion of the data from an RGB 4:4:4 representation to a 4:2:0 YCbCr representation and vice versa. In that scenario, for down conversion, the RGB data would be, for example, first converted to a YCbCr 4:4:4 representation, and then the chroma planes could be filtered and downscaled to ¼ of their original resolution (half resolution horizontally and vertically)) [Tourapis:  col. 46, line 57-64].

Regarding claim 4, Tourapis meets the claim limitations as set forth in claim 1.Tourapis further meets the claim limitations as follow.
The method of claim 1 (i.e. a method) [Tourapis:  col. 4, line 31], wherein the translated face command ((i.e. attribute information for one or more attributes of the set of points) [Tourapis:  col. 77, line 40-41]; (i.e. information indicating points of the point cloud) [Tourapis:  col. 76, line 44]; (i.e. spatial information for the point and attribute information for the point) [Tourapis:  col. 77, line 15-16]) is included in auxiliary mesh information (i.e. Auxiliary information that contains the patch information as well as an occupancy map that dictates which areas in these projected image sequences correspond to actual point cloud data ) [Tourapis:  col. 42, line 67 – col. 43, line 3].

Regarding claim 5, Tourapis meets the claim limitations as set forth in claim 1.Tourapis further meets the claim limitations as follow.
The method of claim 1 (i.e. a method) [Tourapis:  col. 4, line 31], wherein the geometry image (i.e. the geometry image) [Tourapis:  col. 30, line 26; Figs. 3D, 5E-I] and the texture image (i.e. texture images) [Tourapis:  col. 40, line 41; Figs. 2A, 2C, 4B, 5A, 5F-G, 5I, 6A] are compressed with high efficiency video coding (HEVC) (i.e. wherein the one or more image frames are encoded in accordance with a high efficiency video coding (HEVC) standard) [Tourapis:  col. 78, line 11-14], and wherein the translated face command ((i.e. attribute information for one or more attributes of the set of points) [Tourapis:  col. 77, line 40-41]; (i.e. information indicating points of the point cloud) [Tourapis:  col. 76, line 44]; (i.e. spatial information for the point and attribute information for the point) [Tourapis:  col. 77, line 15-16]) is entropy-compressed ((i.e. Auxiliary information, for example, is entropy coded) [Tourapis:  col. 43, line 6-7]; (i.e. the patch information is predicted and encoded (e.g., with an entropy/arithmetic encoder)) [Tourapis:  col. 20, line 60-62; Fig. 12A]). 

Regarding claim 6, Tourapis meets the claim limitations as set forth in claim 1.Tourapis further meets the claim limitations as follow.
The method of claim 1 (i.e. a method) [Tourapis:  col. 4, line 31], wherein the translating of the face command ((i.e. attribute information for one or more attributes of the set of points) [Tourapis:  col. 77, line 40-41]; (i.e. information indicating points of the point cloud) [Tourapis:  col. 76, line 44]; (i.e. spatial information for the point and attribute information for the point) [Tourapis:  col. 77, line 15-16]) is based on locations of the scaled vertexes on the occupancy map ((i.e. Auxiliary information that contains the patch information as well as an occupancy map that dictates which areas in these projected image sequences correspond to actual point cloud data ) [Tourapis:  col. 42, line 67 – col. 43, line 3]; (i.e. In some embodiments, auxiliary information and the patch encoding order may be leveraged in order to efficiently compress a mapping information indicating for each TxT block (e.g., 16x16 block) to which patch it belongs to) [Tourapis:  col. 24, line 40-43]). 

Regarding claim 7, Tourapis meets the claim limitations as set forth in claim 1.Tourapis further meets the claim limitations as follow.
The method of claim 1 (i.e. a method) [Tourapis:  col. 4, line 31], further comprising generating a bitstream (i.e. generate the final point cloud bit stream) [Tourapis:  col. 46, line 42; Fig. 6B]  including information representing that the texture image (i.e. Compression is then applied on such information using different strategies. Auxiliary information, for example, can be entropy coded, while occupancy maps may be down-converted and encoded using either conventional image/video codecs or other methods such as run length compression. The separate projected image sequences may be compressed using conventional codecs. This results in a collection of multiple sub streams, e.g. a geometry sub stream, texture and attribute sub streams, as well as occupancy and auxiliary information sub streams. All these streams are multiplexed together to generate the final point cloud bit stream as shown in the bit stream structure illustrated in FIG. 6B) [Tourapis:  col. 49, line 23-35; Figs. 2A, 2C, 4A-B, 5A, 6B]  is texture of mesh content ((i.e. the pixel is filled with the associated geometry/texture/attribute value) [Tourapis:  col. 18, line 18-19]; (i.e. the geometry/texture/attributes of the points of the patches) [Tourapis:  col. 18, line 1-2]; (i.e. color for texture) [Tourapis:  col. 45, line 53]; (i.e. As discussed above, video point cloud data may be compressed using conventional video codecs. Also, auxiliary information that can be used to describe and reconstruct a point cloud may be compressed using conventional video codecs. As discussed above, the process segments a point cloud frame into multiple 2D projected images/videos, each representing different types of information. This process is performed by segmenting the point cloud into multiple patches that permit one to efficiently project the 3D space data of the point cloud onto 2D planes. Each patch is associated with information such as geometry, texture, and/or other attributes, if they are available. Such information is then copied at co-located locations on separate image frame sequences with each image frame containing only the geometry information, the texture information, or any other remaining attributes, respectively) [Tourapis:  col. 46, line 10-26; Figs. 2A-D, 4A-C, 5A-I, 6A]).  

Regarding claim 8, Tourapis meets the claim limitations as set forth in claim 1.Tourapis further meets the claim limitations as follow.
The method of claim 1 (i.e. a method) [Tourapis:  col. 4, line 31], wherein the obtaining (i.e. received) [Tourapis:  col. 56, line 9] of the texture image (i.e. optimizing the texture image) [Tourapis:  col. 19, line 21-22]) comprises: arranging the texture information in a 3D space (i.e. The closed-loop color conversion module may then determine color values for points of the decompressed point cloud based on attribute and/or texture information included in the decompressed patches of the decompressed image frames (in the converted color space).) [Tourapis:  col. 11, line 34-39] configured with the vertexes (i.e. An adjacency graph A may be built by associating a vertex V(i) to respective points P(i) of point cloud PC and by adding R edges {E(i,j(0)), ... , EN(R-1)} connecting vertex V(i) to its nearest neighbors {V(j(0)), V(j(l)), ... , V(j(R-1))}. More precisely, {V(j(0)), V(j(l)), ... , V(j(R-1))} may be the vertices associated with the points {P(j(0)), P(j(l)), ... , P(j(R-1))}, which may be the nearest neighbors of P(i)) [Tourapis:  col. 16, line 32-40]; and patching the arranged texture information (i.e. These modules may adjust generation of spatial images, texture images, and/or other attribute images based on the reconstructed geometry images. For example, if a patch shape (e.g. geometry) is slightly distorted during the downscaling, encoding, decoding, and upscaling process, 45 these changes may be taken into account when generating spatial images, texture images, and/or other attribute images to correct for the changes in patch shape (e.g. distortion).) [Tourapis:  col. 40, line 40-47; Figs. 2A, 2C, 4B, 5A, 5F-G, 5I, 6A] based on V-PCC ((i.e. Group of Frames or GOFs may consist of multiple layers of information, with each one representing different types of data, such as geometry and texture information among others. In some embodiments, a point cloud compression PCC decoder is required to first decode and store the entire geometry video stream for each GOF, as well as any associated information with it, followed by the related texture video stream before
starting to reconstruct each frame within a GOF) [Tourapis:  col. 49, line 45-53]; (i.e. The closed-loop color conversion module may then determine color values for points of the decompressed point cloud based on attribute and/or texture information included in the decompressed patches of the decompressed image frames (in the converted color space).) [Tourapis:  col. 11, line 34-39]).

Regarding claim 9, Tourapis meets the claim limitations as follow.
A device (i.e. devices (e.g., integrated circuits)) [Tourapis:  col. 7, line 51-52] for compressing (i.e. a point cloud compression technique) [Tourapis:  col. 16, line 59] mesh content (i.e. mesh-based codecs) [Tourapis:  col. 24, line 36] representing a 3-dimensional (3D) object ((i.e. a point cloud object) [Tourapis:  col. 22, line 31] (i.e. data indicating positions of points in three dimensional space) [Tourapis:  col. 2, line 36-37]; Fig. 3E), the mesh content ((i.e. mesh-based) [Tourapis:  col. 24, line 36]; (i.e. point clouds comprising a plurality of points, each having associated spatial information and attribute information) [Tourapis:  col. 2, line 28-30]) including vertex information about a plurality of vertexes of the 3D object (i.e. An adjacency graph A may be built by associating a vertex V(i) to respective points P(i) of point cloud PC and by adding R edges {E(i,j(0)), ... , EN(R-1)} connecting vertex V(i) to its nearest neighbors {V(j(0)), V(j(l)), ... , V(j(R-1))}. More precisely, {V(j(0)), V(j(l)), ... , V(j(R-1))} may be the vertices associated with the points {P(j(0)), P(j(l)), ... , P(j(R-1))}, which may be the nearest neighbors of P(i)) [Tourapis:  col. 16, line 32-40], a face command ((i.e. attribute information for one or more attributes of the set of points) [Tourapis:  col. 77, line 40-41]; (i.e. information indicating points of the point cloud) [Tourapis:  col. 76, line 44]; (i.e. spatial information for the point and attribute information for the point) [Tourapis:  col. 77, line 15-16]) about a face (i.e. a plurality of patches each corresponding to portions of the point cloud, wherein each patch comprises points with surface normal vectors) [Tourapis:  col. 3, line 1-4] formed by connecting the vertexes ((i.e. An adjacency graph A may be built by associating a vertex V(i) to respective points P(i) of point cloud PC) [Tourapis:  col. 16, line 32-34]; (i.e. (every vertex may be associated with the direction D (k) that maximizes {<V(i) / D(k)> +                 
                    
                        
                            λ
                        
                        
                            R
                        
                    
                    |
                    ξ
                    (
                    i
                    )
                    |
                    }
                
            ) [Tourapis:  col. 16, line 44-49]), and texture information ((i.e. the pixel is filled with the associated geometry/texture/attribute value) [Tourapis:  col. 18, line 18-19]; (i.e. the geometry/texture/attributes of the points of the patches) [Tourapis:  col. 18, line 1-2]; (i.e. color for texture) [Tourapis:  col. 45, line 53]) about a color of the face ((i.e. the depth information patch image may be an image comprising image attributes, such as one or more colors, that vary in intensity, wherein the intensity of the one or more image attributes corresponds to a depth of the point cloud at a location in the patch image where the image attribute is displayed in the patch image depicting depth) [Tourapis:  col. 3, line 27-33]; (i.e. color gamut scalability) [Tourapis:  col. 18, line 49]), the device (i.e. devices (e.g., integrated circuits)) [Tourapis:  col. 7, line 51-52] comprising: a memory (i.e. memory) [Tourapis:  col. 7, line 40], a communicator (i.e. network interface 1640 may support communication via wired or wireless general data networks, such as any suitable type of Ethernet network, for example; via telecommunications/telephony networks such as analog voice networks or digital fiber communications networks; via storage area networks such as Fibre Channel SANs, or via any other suitable type of network and/or protocol) [Tourapis:  col. 74, line 65 – col. 75, line 5], and at least one processor (i.e. one or more processors) [Tourapis:  col. 73, line 58], wherein the at least one processor (i.e. one or more processors) [Tourapis:  col. 73, line 58] is configured to:obtain (i.e. information is received) [Tourapis:  col. 56, line 9] a scale factor ((i.e. patch metadata including scaling factors) [Tourapis:  col. 43, line 33-34]; (i.e. In particular, with the scheme described above we know the scaling factors, if any, that were applied to the point cloud signal in 3D space to change its resolution. Essentially the point cloud scene/object that is being represented would change from resolution W3DxH3DxD3D to (sxxW3D)x(syxH3D)x(szxD3D). Then this rescaled object would be projected using the patch approach specified above into a variety of sub videos, e.g. occupancy, geometry and attribute sub videos, each of a nominal resolution of WNxHN. The nominal resolution may be currently specified in the group of frames header syntax of the MPEG PCC TMC2 draft (vl.2), using the syntax elements frame_width and frame_height. The scaling factors may be added into this syntax) [Tourapis:  col. 18, line 55-57; Figs. 5A-I]) and generate a plurality of scaled vertexes ((i.e. The precision of each layer may be adaptively controlled by using a shift+scale or a more general linear or non-linear transformation) [Tourapis:  col. 18, line 55-57; Figs. 5A-I]; (i.e. An adjacency graph A may be built by associating a vertex V(i) to respective points P(i) of point cloud PC and by adding R edges {E(i,j(0)), ... , EN(R-1)} connecting vertex V(i) to its nearest neighbors {V(j(0)), V(j(l)), ... , V(j(R-1))}. More precisely, {V(j(0)), V(j(l)), ... , V(j(R-1))} may be the vertices associated with the points {P(j(0)), P(j(l)), ... , P(j(R-1))}, which may be the nearest neighbors of P(i)) [Tourapis:  col. 16, line 32-40]; (i.e. FIG. 5C illustrates rescaling from the perspective of an encoder, according to some embodiments. FIG. 5D illustrates rescaling from the perspective of a decoder, according to some embodiments) [Tourapis:  col. 5, line 52-55; Figs. 5A-I]; (i.e. In some embodiments, an encoder that includes downscaling components, such as geometry down-scaler 502, 15 texture down-scaler 504, and/or attribute down-scaler 506, may further include a geometry up-scaler, such as spatial up-scaler 508, and a smoothing filter, such as smoothing filter 510.) [Tourapis:  col. 40, line 13-18; Figs. 5A-E]) by changing an interval (i.e. using a non-fixed interval) [Tourapis:  col. 25, line 48] between the vertexes ((i.e. For example, the interval could start with one block, and then increment by one block afterwards (e.g. using an adaptation positions of {1, 2, 3 ... N-1 ... } blocks) [Tourapis:  col. 25, line 51-54]; (i.e. With the proposed method one may also now rescale the geometry and attribute signal i further at a resolution of WGxHG and WA(i)xHA(i) respectively) [Tourapis:  col. 43, line 54-57]), generate a mesh point cloud (i.e. spatial information images are generated for the points of the point cloud included in the patch. In some embodiments, to generate the spatial information images, the points of the point cloud are projected, at 815, onto a patch plane perpendicular to a normal vector normal to a surface of the point cloud at the patch location) [Tourapis:  col. 54, line 62-67; Fig. 1] by padding a space between the scaled vertexes with points (i.e. FIG. 3B illustrates an example image frame comprising packed patch images and padded portions, according to some embodiments. FIG. 3C illustrates an example image frame comprising patch portions and padded portions, according to some embodiments) [Tourapis:  col. 5, line 24-29; Figs. 3B-C, 3E], obtain (i.e. information is received) [Tourapis:  col. 56, line 9] a geometry image (i.e. considering a subsampled version of the geometry image) [Tourapis:  col. 30, line 25-26; Figs. 3D, 5E-I] from the mesh point cloud ((i.e. geometry image frame 526 may indicate depths of points of a point cloud relative to a projection plane) [Tourapis:  col. 41, line 25-27; Figs. 3D, 5E-I]; (i.e. The encoder generates a geometry image frame for the point cloud) [Tourapis:  col. 41, line 58-60]), obtain (i.e. information is received) [Tourapis:  col. 56, line 9] a texture image (i.e. These modules may adjust generation of spatial images, texture images) [Tourapis:  col. 40, line 40-41; Figs. 2A, 2C, 4B, 5A, 5F-G, 5I, 6A]; (i.e. optimizing the texture image) [Tourapis:  col. 19, line 21-22]) based on the texture information (i.e. As discussed above, video point cloud data may be compressed using conventional video codecs. Also, auxiliary information that can be used to describe and reconstruct a point cloud may be compressed using conventional video codecs. As discussed above, the process segments a point cloud frame into multiple 2D projected images/videos, each representing different types of information. This process is performed by segmenting the point cloud into multiple patches that permit one to efficiently project the 3D space data of the point cloud onto 2D planes. Each patch is associated with information such as geometry, texture, and/or other attributes, if they are available. Such information is then copied at co-located locations on separate image frame sequences with each image frame containing only the geometry information, the texture information, or any other remaining attributes, respectively) [Tourapis:  col. 46, line 10-26], display (i.e. display) [Tourapis:  col. 48, line 44] the scaled vertexes on an occupancy map ((i.e. an occupancy map that dictates which areas in these projected image frame sequences correspond to actual point cloud data) [Tourapis:  col. 46, line 27-29]; (i.e. the occupancy map is a binary information that indicates for each pixel in the image frame whether the pixel should be interpreted as an actual point in the point cloud or not) [Tourapis:  col. 27, line 3-6]), translate the face command based on at least one of the scale factor (i.e. points that are slightly shifted as compared to a corresponding point in the original point cloud. In some embodiments, a point cloud transfer algorithm may allow the attribute values for a reconstructed point cloud to be selected such that distortion between the original point cloud and a reconstructed version of the original point cloud is minimized. For example, for an original point cloud, both the positions of the points and the attribute values of the points are known. However, for a reconstructed point cloud, the position values may be known (for example based on a sub-sampling process, K-D tree process, or a patch image process as described above)) [Tourapis:  col. 67, line 43-54 – Note: The sub-sampling process involves a scaling factor] or the occupancy map (i.e. In some embodiments, in order to achieve lossless compression, the encoder may be configured such that the precision of the occupancy map is lxl, i.e. each pixel in the occupancy map corresponds to one point/pixel in the geometry and attribute images) [Tourapis:  col. 67, line 24-29], and generate a bitstream (i.e. generate the final point cloud bit stream) [Tourapis:  col. 46, line 42; Fig. 6B]  by compressing the geometry image, the texture image, the occupancy map, and the translated face command (i.e. Compression is then applied on such information using different strategies. Auxiliary information, for example, can be entropy coded, while occupancy maps may be down-converted and encoded using either conventional image/video codecs or other methods such as run length compression. The separate projected image sequences may be compressed using conventional codecs. This results in a collection of multiple sub streams, e.g. a geometry sub stream, texture and attribute sub streams, as well as occupancy and auxiliary information sub streams. All these streams are multiplexed together to generate the final point cloud bit stream as shown in the bit stream structure illustrated in FIG. 6B) [Tourapis:  col. 49, line 23-35; Figs. 2A, 2C, 4A-B, 5A, 6B] with a video-based point cloud compression (V-PCC) encoder (i.e. Lossless or Near-Lossless Point Cloud Compression Using a Video Encoder) [Tourapis:  col. 60, line 37-38].  
Tourapis does not explicitly disclose the following claim limitations (Emphasis added).
A device for compressing mesh content representing a 3-dimensional (3D) object, the mesh content including vertex information about a plurality of vertexes of the 3D object, a face command about a face formed by connecting the vertexes, and texture information about a color of the face, the device comprising: a memory, a communicator, and at least one processor, wherein the at least one processor is configured to: obtain a scale factor and generate a plurality of scaled vertexes by changing an interval between the vertexes, - 32 -0502-0747 (ML-201812-016-1-US0, SH-60365-US-SR) English Translation generate a mesh point cloud by padding a space between the scaled vertexes with points, obtain a geometry image from the mesh point cloud, obtain a texture image based on the texture information, display the scaled vertexes on an occupancy map, translate the face command based on at least one of the scale factor or the occupancy map, and generate a bitstream by compressing the geometry image, the texture image, the occupancy map, and the translated face command with a video based point cloud compression (V-PCC) encoder.  
However, in the same field of endeavor Sathe further discloses the deficient claim limitations as follows:
display the scaled vertexes (i.e. wherein the processor is to scale the modified vertex data, further process the scaled modified vertex data and output the processed scaled modified vertex data to the display, wherein the additional vertex data is interpolated data based on a spectral response of the vertex data.) [Sathe: claim 13] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tourapis with Sathe to program the processor of the system to process scaled vertex data and perform a spectral analysis.  
Therefore, the combination of Tourapis with Sathe will enable the system to display the scaled modified vertex data.  In addition, the additional vertex data can be interpolated from the scaled vertex data to improve image quality [Sathe: claim 13, para. 0001, 0007]. 

Regarding claim 10, Tourapis meets the claim limitations as set forth in claim 9.Tourapis further meets the claim limitations as follow.
The device of claim 9 (i.e. a method) [Tourapis:  col. 4, line 31], wherein the at least one processor is further configured to (i.e. one or more processors) [Tourapis:  col. 73, line 58] obtain the scaled vertexes by scaling down the vertexes representing the 3D object (i.e. FIG. 5G illustrates an example closed loop rescaling with multiple attribute layers, according to some embodiments. FIG. 5H illustrates an example of video level spatiotemporal scaling, according to some embodiments. FIG. 5I illustrates an example closed loop rescaling with spatiotemporal scaling, according to some embodiments.) [Tourapis: col. 5, line 60-65; Figs. 5G-5I; Note: Figs. 5G- 5I depicts several down-scaled versions of the image frame representing a 3D object] with respect to an origin ((i.e. spatial information, such as X, Y, and Z coordinates) [Tourapis:  col. 9, line 12-13; Fig. 3E]; (i.e. In some embodiments, the spatial information may be relative to a local coordinate system or may be relative to a global coordinate system (for example, a Cartesian coordinate system may have a fixed reference point, such as a fixed point on the earth, or may have a non-fixed local) [Tourapis:  col. 9, line 14-19; Fig. 3E]).

Regarding claim 11, Tourapis meets the claim limitations as set forth in claim 10.Tourapis further meets the claim limitations as follow.
The device of claim 10 (i.e. a method) [Tourapis:  col. 4, line 31],  wherein the at least one processor is further configured to (i.e. one or more processors) [Tourapis:  col. 73, line 58] repeat the scaling down of the vertexes (i.e. In particular, better performance could be achieved by processing/filtering when upscaling or downscaling only the samples within a patch) [Tourapis:  col. 45, line 4-6] until the scaled-down vertexes are adjoined with each other (i.e. One example of such processing is the conversion of the data from an RGB 4:4:4 representation to a 4:2:0 YCbCr representation and vice versa. In that scenario, for down conversion, the RGB data would be, for example, first converted to a YCbCr 4:4:4 representation, and then the chroma planes could be filtered and downscaled to ¼ of their original resolution (half resolution horizontally and vertically)) [Tourapis:  col. 46, line 57-64].

Regarding claim 12, Tourapis meets the claim limitations as set forth in claim 9.Tourapis further meets the claim limitations as follow.
The device of claim 9 (i.e. a method) [Tourapis:  col. 4, line 31],  wherein the translated face command ((i.e. attribute information for one or more attributes of the set of points) [Tourapis:  col. 77, line 40-41]; (i.e. information indicating points of the point cloud) [Tourapis:  col. 76, line 44]; (i.e. spatial information for the point and attribute information for the point) [Tourapis:  col. 77, line 15-16]) is included in auxiliary mesh information (i.e. Auxiliary information that contains the patch information as well as an occupancy map that dictates which areas in these projected image sequences correspond to actual point cloud data ) [Tourapis:  col. 42, line 67 – col. 43, line 3].

Regarding claim 13, Tourapis meets the claim limitations as set forth in claim 9.Tourapis further meets the claim limitations as follow.
The device of claim 9 (i.e. a method) [Tourapis:  col. 4, line 31], wherein the at least one processor is further configured (i.e. one or more processors) [Tourapis:  col. 73, line 58] to compress the geometry image (i.e. the geometry image) [Tourapis:  col. 30, line 26; Figs. 3D, 5E-I] and the texture image (i.e. texture images) [Tourapis:  col. 40, line 41; Figs. 2A, 2C, 4B, 5A, 5F-G, 5I, 6A] are compressed (i.e. a point cloud compression technique) [Tourapis:  col. 16, line 59] with high efficiency video coding (HEVC) (i.e. wherein the one or more image frames are encoded in accordance with a high efficiency video coding (HEVC) standard) [Tourapis:  col. 78, line 11-14], and entropy-compressed ((i.e. Auxiliary information, for example, is entropy coded) [Tourapis:  col. 43, line 6-7]; (i.e. the patch information is predicted and encoded (e.g., with an entropy/arithmetic encoder)) [Tourapis:  col. 20, line 60-62; Fig. 12A])  the translated face command ((i.e. attribute information for one or more attributes of the set of points) [Tourapis:  col. 77, line 40-41]; (i.e. information indicating points of the point cloud) [Tourapis:  col. 76, line 44]; (i.e. spatial information for the point and attribute information for the point) [Tourapis:  col. 77, line 15-16]). 

Regarding claim 14, Tourapis meets the claim limitations as set forth in claim 9.Tourapis further meets the claim limitations as follow.
The device of claim 9 (i.e. a method) [Tourapis:  col. 4, line 31], wherein the at least one processor is further configured (i.e. one or more processors) [Tourapis:  col. 73, line 58] to translate of the face command ((i.e. attribute information for one or more attributes of the set of points) [Tourapis:  col. 77, line 40-41]; (i.e. information indicating points of the point cloud) [Tourapis:  col. 76, line 44]; (i.e. spatial information for the point and attribute information for the point) [Tourapis:  col. 77, line 15-16]) is based on locations of the scaled vertexes on the occupancy map ((i.e. Auxiliary information that contains the patch information as well as an occupancy map that dictates which areas in these projected image sequences correspond to actual point cloud data ) [Tourapis:  col. 42, line 67 – col. 43, line 3]; (i.e. In some embodiments, auxiliary information and the patch encoding order may be leveraged in order to efficiently compress a mapping information indicating for each TxT block (e.g., 16x16 block) to which patch it belongs to) [Tourapis:  col. 24, line 40-43]). 

Regarding claim 15, Tourapis meets the claim limitations as set forth in claim 9.Tourapis further meets the claim limitations as follow.
The device of claim 9 (i.e. a method) [Tourapis:  col. 4, line 31], wherein the at least one processor is further configured (i.e. one or more processors) [Tourapis:  col. 73, line 58] to generate a bitstream (i.e. generate the final point cloud bit stream) [Tourapis:  col. 46, line 42; Fig. 6B]  including information representing that the texture image (i.e. Compression is then applied on such information using different strategies. Auxiliary information, for example, can be entropy coded, while occupancy maps may be down-converted and encoded using either conventional image/video codecs or other methods such as run length compression. The separate projected image sequences may be compressed using conventional codecs. This results in a collection of multiple sub streams, e.g. a geometry sub stream, texture and attribute sub streams, as well as occupancy and auxiliary information sub streams. All these streams are multiplexed together to generate the final point cloud bit stream as shown in the bit stream structure illustrated in FIG. 6B) [Tourapis:  col. 49, line 23-35; Figs. 2A, 2C, 4A-B, 5A, 6B]  is texture of mesh content ((i.e. the pixel is filled with the associated geometry/texture/attribute value) [Tourapis:  col. 18, line 18-19]; (i.e. the geometry/texture/attributes of the points of the patches) [Tourapis:  col. 18, line 1-2]; (i.e. color for texture) [Tourapis:  col. 45, line 53]; (i.e. As discussed above, video point cloud data may be compressed using conventional video codecs. Also, auxiliary information that can be used to describe and reconstruct a point cloud may be compressed using conventional video codecs. As discussed above, the process segments a point cloud frame into multiple 2D projected images/videos, each representing different types of information. This process is performed by segmenting the point cloud into multiple patches that permit one to efficiently project the 3D space data of the point cloud onto 2D planes. Each patch is associated with information such as geometry, texture, and/or other attributes, if they are available. Such information is then copied at co-located locations on separate image frame sequences with each image frame containing only the geometry information, the texture information, or any other remaining attributes, respectively) [Tourapis:  col. 46, line 10-26; Figs. 2A-D, 4A-C, 5A-I, 6A]).  

Regarding claim 16, Tourapis meets the claim limitations as set forth in claim 1.Tourapis further meets the claim limitations as follow.
The device of claim 9 (i.e. a method) [Tourapis:  col. 4, line 31], wherein the at least one processor is further configured (i.e. one or more processors) [Tourapis:  col. 73, line 58] to arrange the texture information in a 3D space (i.e. The closed-loop color conversion module may then determine color values for points of the decompressed point cloud based on attribute and/or texture information included in the decompressed patches of the decompressed image frames (in the converted color space).) [Tourapis:  col. 11, line 34-39] configured with the vertexes (i.e. An adjacency graph A may be built by associating a vertex V(i) to respective points P(i) of point cloud PC and by adding R edges {E(i,j(0)), ... , EN(R-1)} connecting vertex V(i) to its nearest neighbors {V(j(0)), V(j(l)), ... , V(j(R-1))}. More precisely, {V(j(0)), V(j(l)), ... , V(j(R-1))} may be the vertices associated with the points {P(j(0)), P(j(l)), ... , P(j(R-1))}, which may be the nearest neighbors of P(i)) [Tourapis:  col. 16, line 32-40]; and patch the arranged texture information (i.e. These modules may adjust generation of spatial images, texture images, and/or other attribute images based on the reconstructed geometry images. For example, if a patch shape (e.g. geometry) is slightly distorted during the downscaling, encoding, decoding, and upscaling process, 45 these changes may be taken into account when generating spatial images, texture images, and/or other attribute images to correct for the changes in patch shape (e.g. distortion).) [Tourapis:  col. 40, line 40-47; Figs. 2A, 2C, 4B, 5A, 5F-G, 5I, 6A] based on V-PCC ((i.e. Group of Frames or GOFs may consist of multiple layers of information, with each one representing different types of data, such as geometry and texture information among others. In some embodiments, a point cloud compression PCC decoder is required to first decode and store the entire geometry video stream for each GOF, as well as any associated information with it, followed by the related texture video stream before starting to reconstruct each frame within a GOF) [Tourapis:  col. 49, line 45-53]; (i.e. The closed-loop color conversion module may then determine color values for points of the decompressed point cloud based on attribute and/or texture information included in the decompressed patches of the decompressed image frames (in the converted color space).) [Tourapis:  col. 11, line 34-39]).

Regarding claim 17, Tourapis meets the claim limitations as set forth in claim 1.Tourapis further meets the claim limitations as follow.
A computer-readable recording medium having recorded thereon a computer program for executing the method according to claim 1 (i.e. As shown in FIG. 16, memory 1620 may include program instructions 1622, which may be processor-executable to implement any element or action described above) [Tourapis:  col. 75, line 18-20; Fig. 16]. 

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Philip P. Dang/Primary Examiner, Art Unit 2488